Fili in this information to identify your case:

 

 

‘ Deblorl Ramon Favela 777 777 _ 7_4_77 77 777 7 7 j

§ Firsl Name Middie Neme Last Namo

l Debtor 2 7 7 77`7 77 7 777¢¢*77 7 7`_`77 77 7 7_ 7_ j j
(Spouse il. fri`mg) ' First Name ' W j Middle Nerne Loat Name

7 United States Bankrupicy Court forthe: DiSTRlCT OF NEW MEX|CO .i . l -

Casenumber 7 _7+ 7 7 t
idknown) j |:| Checkifthisisan

amended filing

Ofl"iciaiForm108 ..~ ~ ;~~ ‘., m-
Statement of intention for individuals Fiiing Under Chapter 7 ` ms

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired. - \ ' ~ , ~ » t
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever ls earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct inforrnation. Both debtors must
sign and date the fonn. l ..

Be as complete and accurate as possible. if more space is needed. attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (lf known).

m i._lst7Your Credi_tgrs Who Have 7S7er_:u7red7Cia|ms 7

 

 

l. For any creditors that you listed in Part 1 of Schedule D: Credltors Who Have Clalms Secured by Property (Offlclai Form 106D),‘ fill in the
|nfonnat|on below. ‘
identify the creditor and the property that is collateral What do you intend to do with the property that Dld you claim the property

secures a debt? as exempt on Schedula C?
Cf€diwl'$ rVanderbilt Mortage & Finance Ei Surrender the property. l No
namef l:| Retain the property and redeem it.
. . l Reta'n the re e and t r into a cl Ye$
Dewlp!l°n Of 9488 Arroyo Rd Las Cruces, NM Rea'm,ma,?on';gr:yaema:: e

property 88012 Dona Ana County
securing debt:

Cl Retain the property and [explain]:

 

 

 

 

List Your Unexplrgd Persona[Prgpgny7Leases 7 7 » 7 777_, 7 7¢
For any unexpired personal property lease that you listed in Scheduie G: Executory Contracts and Unexpired Leases (Ofiicial Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

Descrlbe your unexpired personal property leases , . ~\ . Wlll the lease be assumed?
Lessor's name: ij N°

Descn’ption of leased

Property: |:] yes

Lessor‘s name: ` ['J N°

Description of leased

Property: n Yes

Lessor‘s name: |:| N°

thoia| Form 108 Statement of intention for individuals Fillng Under Chapter 7 7 page 1
scmcopm(c) resume east case Lr.c ~m\vwm,m ' ' » seem safway

Case 19-10949-]7 Doc 5 Filed 04/24/19 Entered 04/24/19 14:14:04 Page 1 of 2

Debfor1 Ramo7n77Favela 7 7 7 l Case number (rrrnown)

Desoription of leased
Property:

Lesso\’s name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor‘s name:

Desoription ol ieawd
Froperty:

Lessor‘s name: /
Description of leased ” l l ,.
Property: 7 /?

,¢ ’ , \-~1
Wan Be;ow'/ 4//; (~ ""’ ~ 7 _ 7

_¢77

l:| Yes
i:l No
Cl Yes
El No
Cl Yes
l:] No

Cl Yes

i:]No

l'_'] 7Ves

Under penalty of perjury, l declare that 4 e indicated my intention about ar€y,prop'a`rty of my estate that secures a debt and any personal

property that is sub}e\¢_:tt/oan unexpi /d s

 

 

 

 

/ l _///!'~j
X IisamonFaveia /777 7 7 §/”L ¢_/.X /¢~ 77 7
Ramon Faveia ~ Sig`nature of Debtor 2
Signature of Debior 1
Da'° _E@hrua 19.201_9___*_____ Da‘° __ __
Ofiicia| Form 108 Statement of intention for individuals Filing Under Chapter 7

Sottwaro Copyright (c) 1998-2016 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankrupu:y

Case 19-10949-]7 Doc 5 Filed 04/24/19 Entered 04/24/19 14:14:04 Page 2 of 2

